DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 5, 6, 8, 10, 11, 12 and 13, the “when clauses” are unclear. It is not clear if the limitation following and preceding the phrases “when…” are part of the invention. The "when” phrases render much of the wherein clauses optional. 
As currently presented, they are not considered part of the claimed subject matter. 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps.
Regarding claim 1, the measurement section limitation; a remaining quantity detecting section limitation; a setting section limitation; and a control section limitation are unclear. None of these limitations are defined with any specific structural elements. 
For instance: it is unclear how the recited remaining quantity detecting section is structurally capable of detecting a remaining quantity of a consumable article used in the measurement section has become less than or equal to a predetermined quantity that is set in advance. It is unclear how the recited setting section is structurally capable of set in which mode, of a first mode and a second mode applied for operation control of the measurement section, to operate the measurement section for each consumable article when the remaining quantity detecting section detects that the remaining quantity of the consumable article has become less than or equal to the predetermined quantity. 
Much of the claim is drafted with respect to how applicant intends for the recited structure function and/or to be used. The claim is replete with narrative intended use phrases that do not further structurally define the claimed device; and does not conform to US patent practice. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
Regarding claim 1, it is unclear if applicant intends to positively claim: (a) “a sample”; (b) a consumable article(s), which is later referred as each consumable article, which implies there are more than one consumables articles; and (c) an structure programmed with different modes (at least first and second mode), as part of the claimed subject matter. 
Claim 1 is drafted in a way that (a)-(c) are not required to be elements of the instant invention. While applicant may intend for (a)-(c) to be elements of the invention, there is no requirement for (a)-(c) to be elements of the instant invention/system. The elements (a)-(c) can be elements of a separate system(s) to which the claimed system is or may be operably connected to.
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a)-(c) in the claim. 
Otherwise: (i) these structures and the structural relationships between these structures and the claimed structures should be recited in the preamble; and (ii) the claim limitations should positively refer back to these structures and the structural relationships, such that the preamble is given patentable weight. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed structural elements. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
The examiner notes that proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled. 
Claim 2 is unclear. It is unclear how the claim is further structurally limiting of claim 1. Claim 1 does not positively set forth any device storing any modes. 
Claim 7 is unclear. It is unclear how the claim is further structurally limiting of claim 1. Claim 1 does not positively set forth any consumable articles. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2004/091396).
As best understood from the current claim language, regarding claims 1-13, Nakamura discloses an automatic analysis apparatus (automatic analyzing system: See [0018], Figure 1, etc.) comprising: a measurement section (any one of the “analyzing modules”, [0019]); a remaining quantity detecting section ("module computer", [0047], Figure 1: 12) that detects that a remaining quantity of a consumable article used in the measurement section has become less than or equal to a predetermined quaintly that is set in advance ("In step 404, the module computer 12 determines whether or not an amount of the reagent for the item name ‘A’ becomes insufficient on the way of the analysis", [0047]); a setting section that is capable of determining remaining consumable articles ([0005] “the analysis of the analyzing module is temporarily stopped, then the reagent thus become shortage is replaced by new one and then the analysis is continued”, [0005]) applied for operation control of the measurement section, to operate the measurement section for each consumable article when the remaining quantity detecting section detects that the remaining quantity of the consumable article has become less than or equal to the predetermined quantity; and a control section (“module computer", [0048], Figure 4, step 405) that controls operation of the measurement section based on the setting of the setting section.
Nakamura does not disclose that each step is stored on the control module of the analysis module as modes. However, the examiner respectfully asserts that "the analyzing module” could not analyze the analysis item relating to the reagent used unless each step are carried out in order as discrete steps. It is inherent or at least obvious that Nakamura intended for the disclosed process steps are carried out as discrete processing modes.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
As to claims 2, 3, 7-12: These features are as disclosed above and in [0037] and Figure 3. Also see the 112(b) rejection above.
As to claim 4: This feature is disclosed in paragraph [0048].
As to claims 5 and 6: These features are disclosed in [0009] and [0049].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/30/22